Ward, J. This dissent to the majority opinion is based on two grounds. 1. While I agree with the majority that the Chancellor ’s finding that no partnership existed is not against the weight of the evidence, still, in my opinion, appellant, the wife, should have been given one-half of the plumbing business [or the value thereof after all debts were paid] because the evidence [which the majority did not see fit to discuss in detail] shows she put as much money and effort into the business as her husband did. This is what the court did in the case of Williams v. Williams, 186 Ark. 160, 52 S. W. 2d 971. There the court, after discussing the evidence, no more favorable to the wife than here, said: ‘ ‘It is clear from the evidence that both appellant and appellee worked and conducted the business which resulted in the accumulation of the property in controversy. It is immaterial whether there was a partnership. If appellee and appellant, by their joint work, labor and management, acquired the property, a court of equity would, even before the recent statutes, protect the wife’s interest in the property.” Added force is given to the applicability of the above language to the present case because there the divorce was given to the husband while here the wife secured the divorce. 2. The majority opinion invades the province of the trial court by expressing its view as to the sufficiency of the amount of alimony, even though this court has no way of knowing the facts (amount of property) upon which the amount of alimony depends. We have consistently held that the amount of alimony rests in the discretion of the trial court. Shirey v. Shirey, 87 Ark. 175, 112 S. W. 369; Johnson v. Johnson, 165 Ark. 195, 263 S. W. 379; Upchurch v. Upchurch, 196 Ark. 324, 117 S. W. 2d 339; Guier v. Guier, 200 Ark. 552, 139 S. W. 2d 694; Laird v. Laird, 201 Ark. 483, 145 S. W. 2d 27; Lewis v. Lewis, 202 Ark. 740, 151 S. W. 2d 998; Angellitti v. Angellitti, 209 Ark. 991, 193 S. W. 2d 330; Foster v. Foster, 216 Ark. 76, 224 S. W. 2d 47; Bridwell v. Bridwell, 217 Ark. 514, 231 S. W. 2d 117; and Birnstill v. Birnstill, 218 Ark. 130, 234 S. W. 2d 757. Referring to the allowance of alimony by the trial court, we said in the first cited case at page 184 of the Arkansas Reports: ‘ ‘ The amount of such allowance is within the sound discretion of the court, and all the circumstances of the particular case should be considered in fixing it.” In the last cited case we said at page 132 of the Arkansas Reports: “The amount of such allowance is always in the sound discretion of the trial court.”